Citation Nr: 1747481	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
 
THE ISSUES
 
1. Entitlement to an increased rating for post-ablative hypothyroidism (previously classified as Grave's disease) evaluated as 10 percent disabling prior to May 20, 2016.
 
2. Entitlement to an increased rating for post-ablative hypothyroidism (previously classified as Grave's disease) evaluated as 60 percent disabling since May 20, 2016.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from July 1978 to August 1999.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  
 
In October 2015, the Veteran testified at a hearing at the RO before the undersigned.  
 
The case was remanded in February 2016 for further development.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  
 
The issue of entitlement to service connection for exophthalmos secondary to Grave's disease was raised at a February 2013 VA examination.  The issue of entitlement to service connection for migraine headaches secondary to Grave's disease was raised during the October 2015 hearing.  Neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).
 
 

FINDINGS OF FACT
 
1. Prior to May 20, 2016, the Veteran's thyroid disability was not manifested by constipation.
 
2. Since May 20, 2016, the Veteran's thyroid disability has not manifested by cardiovascular involvement or bradycardia.
 
 
CONCLUSIONS OF LAW
 
1. The criteria for an evaluation of in excess of 10 percent for post-ablative hypothyroidism (previously evaluated as Grave's disease) prior to May 20, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.119, Diagnostic Code 7903 (2016).
 
2. The criteria for a rating in excess of 60 percent for post-ablative hypothyroidism (previously evaluated as Grave's disease) since May 20, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.119, Diagnostic Code 7903.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Duty to Assist
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 

II. Analysis
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1. 
 
The Veteran maintains that her thyroid disability is more severe than contemplated by the currently assigned ratings.  Her thyroid disability is currently rated under 38 C.F.R. § 4.119, Diagnostic Code 7903 for hypothyroidism. 
 
Diagnostic Code 7903 provides a 10 percent rating for fatigue or continuous medication required for control of hypothyroidism.  A 30 percent rating is in order for hypothyroidism manifested by fatigability, constipation and mental sluggishness.  A 60 percent rating is in order when the disorder causes muscular weakness, mental disturbance, and weight gain.  Finally, a 100 percent rating is assigned when the disorder causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.  
 
The Diagnostic Code's use of the word "and" makes it clear that the rating criteria for increased ratings are conjunctive versus disjunctive, and that all symptoms must be satisfied to warrant a higher rating.  Melson v. Derwinski, 1 Vet. App. 334, 337 (1991).  
 
If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
The Veteran's thyroid disability is currently rated 10 percent disabling prior to May 20, 2016, and rated 60 percent disabling since May 20, 2016.  
 
At a January 2010 VA examination, the Veteran reported experiencing fatigability, sleepiness, weight gain, intolerance of cold weather, and occasionally skipped heart beats.  She denied gastrointestinal problems, tremors, emotional instability, depression, slowing of thought, poor memory, difficulty breathing, and difficulty swallowing.  The appellant required continuous medication to control her thyroid condition.  Physical examination revealed normal bowel sounds, and no abdominal tenderness.  Her thyroid panel revealed a TSH level of 0.07 miu/ml which was decreased in value.  Her T3 and T4 levels were within normal limits.  The Veteran sounds were normal, and she demonstrated a regular rate and rhythm.  The appellant was diagnosed with Grave's disease, and the examiner opined that the disorder did not result in any sequela save for frequent fatigue.
 
The Veteran was seen at the Atlanta Medical Center in May 2011 where she reported mild daily symptoms due to her thyroid disease. Her symptoms included an intolerance to cold, and a decreased appetite.  She did not report constipation or mental sluggishness.  She was diagnosed with stable hypothyroidism, and was continued on her medication for control.

A February 2013 VA examination documented the Veteran's complaints of fatigability, eye involvement (exophthalmos), weight gain and muscular weakness.  She did not report constipation, mental sluggishness, cold intolerance, or bradycardia. The examiner noted the Veteran's need for continuous medication for her thyroid condition.  

Private medical records from June and August 2013 from Dr. RBE note complaints of fatigue and being completely exhausted.  The appellant denied constipation and dry skin.  
 
Private medical records from December 2014 from Dr. RBE note complaints of mild thyroid problems manifested by exophthalmos, and weight gain.  

A later examination in January 2015 revealed complaints of cold intolerance.  There were no complaints of fatigue, generalized weakness, weight gain, dyspnea, coarse hair, heat intolerance, or hair loss.  While the Veteran required continuous medication to control her thyroid condition, her symptoms were reported as mild at this examination.

A review of private medical records prepared by Dr. RBE in January 2015 reveals  complaints of daily headaches and cold intolerance.
 
A May 2016 VA examination was conducted to clarify the Veteran's diagnoses and relevant symptomatology throughout the period on appeal.  The examiner determined that the Veteran had hypothyroid endocrine dysfunction as residual following her 1984 treatment for Graves' disease.  The examiner noted the Veteran's report of cold intolerance, fatigability, constipation, depression, sleepiness, cold intolerance and mental sluggishness.  Additionally, the Veteran reported starting to withdraw socially.  The examiner documented the Veteran's heart rate as normal.
 
Based on the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 10 percent prior to May 20, 2016, and against entitlement to a rating in excess of 60 percent from that date.  As noted above, a 30 percent rating is in order for hypothyroidism manifested by fatigability, constipation and mental sluggishness. As further noted, the Diagnostic Code's use of the word "and" makes it clear that the rating criteria for increased ratings are conjunctive versus disjunctive, and that all symptoms must be satisfied to warrant a higher rating.  Melson.  Hence, while the appellant did suffer from fatigue as well as occasional mental sluggishness prior to May 20, 2016 the appellant never reported, and she was never diagnosed with, constipation.  Given the conjunctive nature of the Diagnostic Code there is no basis for a rating in excess of 10 percent prior to May 20, 2016.

With respect to the period since May 20, 2016, while the evidence does show complaints of cold intolerance and depression, the preponderance of evidence does not show that the appellant's thyroid disorder has been manifested by muscular weakness, cardiovascular involvement, and  bradycardia (less than 60 beats per minute.  Indeed, the May 2016 VA examination revealed that the appellant's heart rate was normal at 70 beats per minute.  As such, the preponderance of the evidence is against entitlement to an evaluation in excess of 60 percent since May 20, 2016.

In reaching these decisions  the Board acknowledges that the Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that her statements are not credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of her symptoms during this appeal.  At the October 2015 hearing, the Veteran discussed symptoms of cold intolerance, fatigue, weight gain, mental sluggishness, and the need for continuous medication to control her thyroid disability.  However, the Veteran has not provided statements consistent with an evaluation higher than 10 percent disabling prior to May 20, 2016, as she has not indicated that she experienced constipation prior to that date, nor does the record reflect such.  
 
In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against these claims, the doctrine is not for application.  38 U.S.C.A. § 5107.  
 
 

ORDER
 
Entitlement to a rating in excess of 10 percent for post-ablative hypothyroidism (previously evaluated as Grave's disease) prior to May 20, 2016 is denied.
 
Entitlement to a rating in excess of 60 percent disabling for post-ablative hypothyroidism (previously evaluated as Grave's disease) since May 20, 2016 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


